DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 12/03/2021 (“12-03-21 OA”), Applicants amended the specification and claims 1, 4, 5, 7-8, 10,13-14, 16 and 18-19 in the response filed 02/03/2022 (“02/03/2022 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments, see 02/03/2022 Remarks, with respect to the objection of claim(s) 7-9 have been fully considered and are persuasive. The objection of claim(s) 7-9 have been withdrawn in view of the amendments to claim(s) 1 and 7-8.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
1.	Claims 1-2, 4-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (PG Pub 2016/0260695; hereinafter Chung) and Yu et al. (PG Pub 2017/0345761; hereinafter Yu).

    PNG
    media_image1.png
    341
    1055
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 14 provided above, Chung teaches a microelectronic die package (see claim limitations below) comprising: 
a die 140 (para [0041]); 
a package substrate 210 (para [0039]; “second RDL 210”) attached to the die on a first side of the die (annotated “1st side” in Fig. 14 above) and configured to be connected 220 to a system board (not shown; para [0008]; “printed circuit board”); 
a plurality of passive devices 130, 135 vertically over and coupled 144 to a second side of the die (annotated “2nd side” in Fig. 14 above)(see Fig. 14); and 
a plurality of passive device contacts 136 (para [0039]; “contact pads”) over the plurality of passive devices (see Fig. 14), the plurality of device contacts being configured to be coupled to a second die 310 mounted over the plurality of passive devices and over the second side of the die (see Fig. 14).
Although, Chung teaches the plurality of devices vertically over and coupled to a second side of the die, he does not explicitly teach “the devices are passive devices.

    PNG
    media_image2.png
    566
    769
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 9I-provided above, Yu teaches a package structure (title) comprising: a plurality of passive devices 110, 120 (para [0021]) vertically over and coupled to a second side (top side) of a die 130 (para [0021]).
para [0021] “In some embodiments, the first die 110, the second die 120 and the third die 130 are different types of dies or the same types of dies and may be individually selected from application-specific integrated circuit (ASIC) chips, analog chips (for example, wireless and radio frequency chips, …integrated passive devices (IPDs), voltage regulator chips, sensor chips, memory chips, or the like.”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of devices of Chung have the functionality (i.e. passive device), as taught by Yu, in order to create a more robust package.
Regarding claim 2, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the package substrate 210 is a redistribution layer (para [0039]; “second RDL 210”).  
Regarding claim 4, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the plurality of passive devices 130, 135 are mounted to the die 130 (see Fig. 9I), the microelectronic die package further comprising a dielectric material 150 (para [0042]) over the die and between the plurality of passive devices (see Fig. 9I).
Regarding claim 5, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the plurality of passive devices 130, 135 are embedded in the dielectric material 150 (para [0042]) (see Fig. 9I).
Regarding claim 6, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the dielectric material 150 is a mold compound (para [0042]; “molding compound 150”).
Regarding claim 7, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches a molding compound 150 (para [0042]; “molding compound 150”) over the die 140 and the package substrate 210 to seal the die (see Fig. 9I).  
Regarding claim 8, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the molding compound includes through-mold vias 120 (para [0042]; “conductive pillars 120”) between the package substrate 210 and a top surface of the molding compound 150 (see Fig. 9I).  
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 14 provided above, Chung teaches a method of manufacturing a package structure (title) comprising: 
attaching a die 140 (para [0041]) to a package substrate 210 (para [0039]; “second RDL 210”) on a first side of substrate (top side of 210); 
attaching a plurality of devices 130, 135 vertically over and coupled 144 to the die on a second side of the die (top side of 140) opposite the package substrate (see Fig. 14); 
forming a plurality of device contacts 136 (para [0039]; “contact pads”) over the plurality of passive devices (see Fig. 14), the plurality of passive device contacts being configured to be coupled to a second die 310 mounted over the plurality of passive devices and over the second side of the die (see Fig. 14); and 

Although, Chung teaches the plurality of devices vertically over and coupled to a second side of the die, he does not explicitly teach “the devices are passive devices.
In the same field of endeavor, refer to Fig. 9I-provided above, Yu teaches a package structure (title) comprising: a plurality of passive devices 110, 120 (para [0021]) vertically over and coupled to a second side (top side) of a die 130 (para [0021]).
para [0021] “In some embodiments, the first die 110, the second die 120 and the third die 130 are different types of dies or the same types of dies and may be individually selected from application-specific integrated circuit (ASIC) chips, analog chips (for example, wireless and radio frequency chips, …integrated passive devices (IPDs), voltage regulator chips, sensor chips, memory chips, or the like.”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of devices of Chung have the functionality (i.e. passive device), as taught by Yu, in order to create a more robust package.
Regarding claim 16, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches applying a dielectric material 150 (para [0042]) (see Fig. 9I) over the die 140 and between the plurality of passive devices 130, 135 so that the plurality of passive devices are embedded in the dielectric material (see Fig. 9I).  
Regarding claim 17, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the dielectric 150 is a mold compound (para [0042]; “molding compound 150”), the method further comprising forming through-mold vias 120 between the substrate 210 and a top surface of the mold compound (see Fig. 9I).  

2.	Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Yu, as applied to claim 1, claim 8 and claim 14 respectively above, and further in view of Shao et al. (PG Pub 2017/0373050; hereinafter Shao).
Regarding claim 3, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the plurality of passive device contacts 136 comprise contact pads; he does not explicitly teach the contact pads are copper pillars.

    PNG
    media_image3.png
    280
    192
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 8A-provided above, Shao teaches an interconnection (para [0044]) comprising: a plurality of contact pads 106a, 106b (para [0044]); wherein the plurality of contact pads are copper pillars (para [0044]).
para [0044]; “the plurality of contact pads 106b each comprise a conductive pillar 122a/122b ... may comprise copper, a copper alloy, or other conductive materials.”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the contact pad shape with a well-known copper pillar shape, as taught by Shao, since they are art recognized equivalent forms of interconnections.
Regarding claim 9, refer to the figures provided above, in the combination of Chung and Yu, Although, Chung teaches the through-mold vias 120 comprises conductive pillars embedded in the molding 
In the same field of endeavor, refer to Fig. 8A-provided above, Shao teaches an interconnection (para [0044]) comprising: conductive pillar 122a (para [0044]); wherein the conductive pillar comprises copper (para [0044]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have the material composition of the conductive pillar comprise copper, as taught by Shao, for the purpose of choosing a suitable and well recognized conductive material composition.
Regarding claim 15, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the plurality of passive device contacts 136 comprise contact pads; he does not explicitly teach the contact pads are copper pillars.
In the same field of endeavor, refer to Fig. 8A-provided above, Shao teaches an interconnection (para [0044]) comprising: a plurality of contact pads 106a, 106b (para [0044]); wherein the plurality of contact pads are copper pillars (para [0044]).
para [0044]; “the plurality of contact pads 106b each comprise a conductive pillar 122a/122b ... may comprise copper, a copper alloy, or other conductive materials.”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the contact pad shape with a well-known copper pillar shape, as taught by Shao, since they are art recognized equivalent forms of interconnections.

3.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Yu, as applied to claim 1 above, and further in view of Shuto et al. (PG Pub 2015/0001731; hereinafter Shuto).

    PNG
    media_image4.png
    357
    474
    media_image4.png
    Greyscale

Regarding claim 10, refer to the figures provided above, in the combination of Chung and Yu, Chung teaches the plurality of passive device contacts 136 (see Fig. 9I); he does not explicitly teach “a second microelectronic die package over the plurality of passive device contacts, the second package having a plurality of package contacts to connect to the plurality of passive device contacts.”
In the same field of endeavor, refer to Fig. 6-provided above, Shuto teaches package assembly for embedded die and associated techniques and configurations (title) comprising: a second microelectronic die package 555 (para [0058]) over a plurality of device contacts 116 (para [0035]), the second package having a plurality of package contacts 120 (para [0037]) to connect to the plurality of device contacts (see Fig. 6 and para [0058]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second die package, as taught by Shuto, for the purpose of creating a more robust package.

Regarding claim 11, refer to the figures cited above, in the combination of Chung, Yu and Shuto, Shuto teaches the plurality of package contacts 120 of the second microelectronic die package 555 are solder balls (para [0037]) on one side of a redistribution layer 110b, 552 (para [0029] and [0055]) and wherein the redistribution layer is coupled to a second microelectronic die 102c (para [0058]) on an opposite side (top side).  
Regarding claim 12, refer to the figures cited above, in the combination of Chung, Yu and Shuto, Shuto teaches the second microelectronic die package 555 comprises a mold compound 554 over the redistribution layer 110-Chung and the second microelectronic die 102b-Shuto (equivalent to 310-Chung).  
Regarding claim 13, refer to the figures cited above, in the combination of Chung, Yu and Shuto, Chung teaches the second microelectronic die 310 is over the plurality of passive devices 130, 135 and wherein the plurality of passive devices are coupled through the plurality of passive device contacts 136 and the redistribution layer 110 to the second microelectronic die (see Fig. 9I).

4.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (PG Pub 2016/0260695; hereinafter Chung), Yu et al. (PG Pub 2017/0345761; hereinafter Yu) and Shuto et al. (PG Pub 2015/0001731; hereinafter Shuto).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 14 provided above, Chung teaches a computing system (see claim limitations below) comprising: 
a system board (not shown; para [0008]); 
a first microelectronic die package 100 having a first die 140, a package substrate 210 attached to the first die on a first side of the die (bottom side) and connected to the system board (see Fig. 9I), a plurality of devices 130, 135 vertically over and coupled to a second side of the first die (top side), and a plurality of device contacts 136 (para [0039]; “contact pads”) over the plurality of passive devices (see Fig. 9I); and 

In the same field of endeavor, refer to Fig. 9I-provided above, Yu teaches a package structure (title) comprising: a plurality of passive devices 110, 120 (para [0021]) vertically over and coupled to a second side (top side) of a die 130 (para [0021]).
para [0021] “In some embodiments, the first die 110, the second die 120 and the third die 130 are different types of dies or the same types of dies and may be individually selected from application-specific integrated circuit (ASIC) chips, analog chips (for example, wireless and radio frequency chips, …integrated passive devices (IPDs), voltage regulator chips, sensor chips, memory chips, or the like.”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of devices of Chung have the functionality (i.e. passive device), as taught by Yu, in order to create a more robust package.
Although, Chung teaches the plurality of device contacts, he does not explicitly teach “a second microelectronic die package over a plurality of device contacts, the second package having a plurality of package contacts to connect to the plurality of device contacts over the second side of the first die.”
In the same field of endeavor, refer to Fig. 6-provided above, Shuto teaches package assembly for embedded die and associated techniques and configurations (title) comprising: a second microelectronic die package 555 (para [0058]) over a plurality of device contacts 116 (para [0035]), the second package having a plurality of package contacts 120 (para [0037]) to connect to the plurality of device contacts (see Fig. 6 and para [0058] over the second side of the first die (see Fig. 6).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second die package, as taught by Shuto, for the purpose of creating a more robust package.
Regarding claim 19, refer to the figures cited above, in the combination of Chung, Yu and Shuto, Chung teaches the plurality of passive devices 130, 135 are mounted to the die 140 (see Fig. 9I), the first package further comprising a dielectric material 150 over the first die and between the plurality of passive devices (see Fig. 9I), and wherein the plurality of passive devices are embedded in the dielectric material (see Fig. 9I).  
Regarding claim 20, refer to the figures cited above, in the combination of Chung, Yu and Shuto, Chung teaches the dielectric material 150 is a mold compound (para [0042]; “molding compound 150”) over the first die 140 and the substrate 210 to seal the first die (see Fig. 9I).  

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895